
	
		I
		112th CONGRESS
		1st Session
		H. R. 1036
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Mr. Bilbray
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  temporarily a reduced rate of tax with respect to repatriated foreign
		  earnings.
	
	
		1.Short titleThis Act may be cited as the
			 The Job Creation and Innovation Investment Act of
			 2011.
		2.Extension and
			 modification of dividends received deduction for certain repatriated foreign
			 earnings
			(a)In
			 generalSubsection (f) of
			 section 965 of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(f)ElectionThe taxpayer may elect to apply this
				section to—
						(1)the taxpayer’s last taxable year which
				begins before the date of the enactment of the Reinvest in America Act of 2011,
				or
						(2)the taxpayer’s first taxable year which
				begins during the 1-year period beginning on such date.
						Such
				election may be made for a taxable year only if made on or before the due date
				(including extensions) for filing the return of tax for such taxable
				year..
			(b)Elimination of
			 limitationSubsection (b) of
			 section 965 of such Code is amended by striking paragraph (1).
			(c)Modification of
			 investment requirementParagraph (4) of section 965(b) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(4)Special rule for
				investment in United States pursuant to qualified domestic reinvestment
				plan
						(A)In
				generalIn the case of any dividend (or portion thereof)—
							(i)with respect to
				which the taxpayer elects the application of this paragraph, and
							(ii)which is
				reinvested in the United States pursuant to a qualified domestic reinvestment
				plan,
							subsection (a)(1) shall be applied
				by substituting 100 percent for 85
				percent.(B)Qualified
				domestic reinvestment planFor purposes of this paragraph—
							(i)In
				generalThe term qualified domestic reinvestment
				plan means a plan which—
								(I)is approved by the
				taxpayer’s president, chief executive officer, or comparable official before
				the payment of such dividend and subsequently approved by the taxpayer’s board
				of directors, management committee, executive committee, or similar body,
				and
								(II)provides for the
				reinvestment of such dividend (or portion thereof) in the United States, not
				later than 3 years after the payment of such dividend, as a source funding for
				research and development expenses, expansion of facilities, proof of concept
				centers, early stage venture capital investment (including original
				investment), or manufacturing start-up costs (including plant, equipment,
				infrastructure, and contract manufacturing).
								(ii)Proof of
				concept centerThe term proof of concept center
				includes activities within public and private institutions and universities,
				which advance inventions by assessing and validating commercial feasibility of
				products or processes, including prototype
				development.
							.
			(d)Threshold
			 periodSection 965 of such Code is amended by striking
			 June 30, 2003 each place it occurs and inserting June 30,
			 2010.
			(e)Indebtedness
			 determination dateSubparagraph (B) of section 965(b)(3) of such
			 Code is amended by striking October 3, 2004 and inserting
			 February 1, 2011.
			(f)Conforming
			 amendments
				(1)Subparagraphs (A)(ii)(I) and (C)(ii)(II) of
			 section 965(c)(2) of such Code are each amended by striking
			 (b)(2)(B) and inserting (b)(1)(B).
				(2)Subclause (II) of
			 section 965(c)(2)(C)(ii) of such Code is amended by striking
			 (b)(2) and inserting (b)(1).
				(3)Paragraph (5) of
			 section 965(c) of such Code is amended—
					(A)by striking
			 subparagraphs (B) and (C), and
					(B)by striking
			 (5) Controlled
			 groups and all that follows through All United
			 States shareholders and inserting the following:
						
							(5)Controlled
				groupsAll United States
				shareholders
							.
					(g)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
